Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Ching-Cheng (Tony) Chang, Reg. No. 73240, on 1/26/2022, following an interview with Tony on 01/20/2022.

The following claims have been amended:

1.  A method for resource value transfer, the method comprising:
obtaining an independent window presentation interface;
delivering information corresponding to a service application to the independent window presentation interface;
generating, according to the independent window presentation interface, an independent window, wherein the independent window is configured to be displayed concurrently with a display interface window of another application irrespective of a type of the another application;
displaying the independent window that is independent of a service interface window of the service application on a first terminal, the independent window being displayed on the first terminal in response to a window display request from the service application and the independent window including a selectable element for requesting a resource value transfer code from the service application;
receiving a user operation on the selectable element included in the displayed independent window
generating a resource value transfer code request instruction in association with a user regarding transferring a to-be-transferred resource value from an account associated with the user in response to the received user operation on the selectable element;
obtaining the resource value transfer code corresponding to the resource value transfer code request instruction from the service application when the service application detects the resource value transfer code request instruction, the resource value transfer code including resource value transfer information regarding transferring the to-be-transferred resource value from the account; 
modifying a display configuration parameter of the displayed independent window such that the resource value transfer code is displayed in place of the selectable element in the displayed independent window; 
displaying the resource value transfer code in the displayed independent window according to the display configuration parameter, the resource value transfer code being read and processed by a second terminal such that the to-be-transferred resource value is deducted from the account having the to-be-transferred resource value

4. .

6.  The method according to claim 1, wherein the resource value transfer code causes the second terminal to generate a that includes the resource value transfer information and the resource value transfer information is sent to a resource value transfer server to complete resource value transfer.

10.  The method according to claim 1, wherein the second terminal parses the resource value transfer code to obtain the resource value transfer information and generates a resource value transfer request based on the resource value transfer information.

11.  A first terminal, comprising: 

circuitry coupled to the memory and configured to:
obtain an independent window presentation interface;
deliver information corresponding to a service application to the independent window presentation interface;
generate, according to the independent window presentation interface, an independent window, wherein the independent window is configured to be displayed concurrently with a display interface window of another application irrespective of a type of the another application;
display the independent window that is independent of a service interface window of the service application, the independent window being displayed on the first terminal in response to a window display request from the service application and the independent window including a selectable element for requesting a resource value transfer code from the service application;
receive a user operation on the selectable element included in the displayed independent window;
generate a resource value transfer code request instruction in association with a user regarding transferring a to-be-transferred resource value from an account associated with the user in response to the received user operation on the selectable element;
;
modify a display configuration parameter of the displayed independent window such that the resource value transfer code is displayed in place of the selectable element in the displayed independent window; 
display the resource value transfer code in the displayed independent window according to the display configuration parameter, the resource value transfer code being read and processed by a second terminal such that the to-be-transferred resource value is deducted from the account having the to-be-transferred resource value

13. .

16.  The first terminal according to claim 11, wherein the resource value transfer code causes the second terminal to parse the resource value a resource value transfer request based on the resource value transfer information.

17.  A system, comprising:
a first terminal including first circuitry configured to: 
obtain an independent window presentation interface;
deliver information corresponding to a service application to the independent window presentation interface;
generate, according to the independent window presentation interface, an independent window, wherein the independent window is configured to be displayed concurrently with a display interface window of another application irrespective of a type of the another application;
display the independent window that is independent of a service interface window of the service application, the independent window being displayed on the first terminal in response to a window display request from the service application and the independent window including a selectable element for requesting a resource value transfer code from the service application;
receive a user operation on the selectable element included in the displayed independent window;
generate a resource value transfer code request instruction  in response to the received user operation on the selectable element;
obtain the resource value transfer code corresponding to the resource value transfer code request instruction from the service application when the service application detects the resource value transfer code request instruction, the resource value transfer code including resource value transfer information regarding transferring the to-be-transferred resource value from the first account;
modify a display configuration parameter of the displayed independent window such that the resource value transfer code is displayed in place of the selectable element in the displayed independent window; 
display the resource value transfer code in the displayed independent window according to the display configuration parameter; and
a second terminal including second circuitry configured to:  
read the displayed resource value transfer code that is presented by the first terminal;
parse the displayed resource value transfer code to obtain the resource value transfer information;
generate a resource value transfer request such that the to-be-transferred resource value is transferred from the first account associated with the first user to a second account associated with 

21. .

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 12/28/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 11, and 17 when taken in the context of the claims as a whole.  Specifically, the combination wherein obtaining an independent window presentation interface and delivering information corresponding to a service application to the independent window presentation interface;  displaying the independent window that is independent of a service interface window of the service application in response to a window display request from the service application and the independent window including a selectable element for requesting a resource value transfer code from the service application; modifying a display configuration parameter of the displayed independent window such that the resource value transfer code is displayed in place of the selectable element in the displayed independent window; the resource value transfer code being read and processed by a second terminal such that the to-be-transferred resource value is deducted from the account having the to-be-transferred resource value.

In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11, and 17 as a whole.

Thus, claims 1-3, 5-12, 14-20 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30am - 2:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/R.K./Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143